Citation Nr: 1242967	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for low back disorder.

2.  Entitlement to service connection for coccydynia.

3.  Entitlement to service connection for a right elbow disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with additional service in the Puerto Rico National Guard, including a period of active duty for training (ACDUTRA) from July 8 to July 20, 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the claim to reopen has been framed as a petition to reopen a previously denied issue of entitlement to service connection for a "low back strain," the Board observes that the Veteran has a variety of disorders affecting his lumbar spine and the musculature of the lower back.  The United States Court of Appeals for Veterans' Claims (Court) has held that a claim is not limited to the disabilities that a veteran (as a lay person without medical expertise) specifically lists but that service connection should be considered for any such related diagnosed disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in consideration of the holding in Clemons, the issue has been restated accordingly as a claim to reopen a previously denied issue of entitlement to service connection for a low back disorder.

The Board has also bifurcated the issue to include a claim for service connection for coccydynia.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issues are styled. Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  

Evidence contained within the record reflects that the Veteran has disorders affecting the cervical spine, dorsal spine, a right shoulder disability, a right wrist disability, bilateral lumbar radiculopathy, and vascular disease affecting both lower extremities.  The Veteran has indicated a belief that these disorders are the result of his low back disability; he has also submitted medical evidence purporting to link these disorders to his low back disability.  These issues have not been adjudicated by the RO and are therefore referred to the agency of original jurisdiction (AOJ) for appropriate disposition.  

The decision below addresses the application to reopen a claim of service connection for a low back disorder and the claim for service connection for coccydynia.  The merits of the claims for service connection for a low back disorder and a right elbow disorder are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  In July 2006, the Board of Veterans Appeals confirmed a decision by the RO denying entitlement to service connection for a low back disorder, and the Veteran did not further appeal.  

2.  Evidence received since the July 2006 decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has coccydynia that is as likely as not related to his active service.  


CONCLUSIONS OF LAW

1.  The July 2006 Board decision denying entitlement to service connection for a low back disorder became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2011).
.  

2.  Evidence received subsequent to the July 2006 Board decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Resolving reasonable doubt in favor of the Veteran, coccydynia was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disorder, as well as the claim for service connection for coccydynia, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Here, service connection for a low back disorder was initially denied by rating decision dated June 2000, on the grounds that the evidence did not establish that the any current low back disorder was the result of his service-related injury.  The Veteran perfected a timely appeal of that decision to the Board, which denied the claim in a decision dated July 2006.  The Board found that there was no link between a current low back disability and service.  A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2012).  

The Veteran filed a claim to reopen the issue in November 2006, which was denied by the RO in an April 2007 rating decision.  Later in April 2007, the Veteran sent a letter asking the RO to "consider its decision" and review the evidence he had submitted.  The RO received an exact copy of the April 2007 letter in March 2008, which it interpreted as a new claim.  By an August 2008 decision, the RO denied the claim to reopen.  The Veteran perfected a timely appeal from that decision.  

The Board finds that the April 2007 correspondence from the Veteran is most appropriately interpreted as a request for reconsideration of the earlier denial of the claim to reopen.  Although the Veteran used the term "consider," instead of "reconsider," the overall tenor of the letter is that the RO should review the evidence that had already been submitted and re-issue a decision.  There is no indication of record that shows this request was addressed by the RO.  The letter included the Veteran's account of the history of the disorder, and thus it was evidence.  As a result, the Board finds that the April 2007 rating decision is not final and is properly on appeal.  Thus, the Veteran's service connection claim  may be considered on the merits only if new and material evidence has been received since that prior adjudication in July 2006.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran filed his claim to reopen in November 2006, asserting that he first experienced low back pain after his 1975 back injury while in active service, and that he has continued to experience low back pain since that time.  He has also an October 2010 opinions from his private health care provider,  Dr. B.C., relating the Veteran's current low back disabilities to this in-service injury.  

The Veteran is competent to report experiencing low back pain since his period of active service in 1975.  See Shade, supra.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also notes that he is presumed credible with respect to his assertions.  See Justus, supra.  

With these considerations, the Board has reviewed the record, including the lay evidence and Dr. C.'s medical opinion, and finds that this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new, in that it was not previously of record.  The Board finds the Veteran competent and credible with respect to the assertions of continuity of low back symptomatology, which relates to an unestablished fact necessary to substantiate the claim.  See Shade, supra.  In addition, Dr. C.'s October 2010 letter provides a competent opinion as to the etiology of the Veteran's low back disabilities.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disorder.  The claim to reopen is therefore granted.  

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2012). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2011). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As a preliminary matter, the Board notes that the Veteran filed a claim for service connection for a coccyx contusion in September 1981.  In October 1981, the RO informed the Veteran that it could not consider his claim unless the Veteran submitted any service treatment records (STRs) in his possession.  The Veteran did not respond, and in January 1982, the RO informed him that his claim had been "disallowed" because of his failure to submit the requested evidence.  Because the RO specifically requested that the Veteran submit additional evidence, and because the Veteran failed to respond, the Board considers the September 1981 claim to be abandoned.  38 C.F.R. § 3.158.  Thus, the Veteran's April 2007 informal claim for service connection for a right elbow disorder must be considered an original claim for benefits.  

The Veteran's STRs from 1968 to 1970 are negative for the presence of coccydynia or any other injury or disease affecting the coccyx.  On July 6, 1975, the Veteran began a period of ACDUTRA with the Puerto Rico National Guard.  STRs from that period reflect that the Veteran fell and injured his low back and right elbow.  A July 21, 1975 medical record appears to indicate that the Veteran injured his sacrum in the fall and was advised to treat the injury with "adequate sitting" and pain medication.  A July 31, 1975, medical record reflects that the Veteran had sustained a contusion to his coccyx during the in-service fall.  

Post-service evidence of record includes a September 2000 private evaluation from Dr. J.J.R., diagnosing the Veteran with post-traumatic coccydynia as a result of his service-related coccyx contusion.  Dr. R. repeated his findings in an April 2001 letter.  Dr. B.C., also diagnosed post-traumatic coccydynia as a result of the Veteran's 1975 coccyx contusion in an opinion dated December 2005.  He reiterated his findings in an October 2010 letter. 

In light of the STRs and other medical records which note that the Veteran sustained a coccyx injury during a period of ACDUTRA, and the post-service medical opinions diagnosing post-traumatic coccydynia as a direct result of that trauma, the Board finds that the evidence supports a finding that the Veteran has coccydynia as a result of his active service.  There is no evidence that contradicts this finding.   Although the record reflects that the Veteran sustained two injuries to his lumbosacral spine in 1980 and 1999, there is no indication that he suffered injury specifically to his coccyx in those incidents.  Accordingly, in considering the evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his coccydynia was  incurred in service.  The evidence is in favor of the grant of service connection for this disorder.  Service connection for coccydynia is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002).  


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened, and to this extent, the appeal is allowed.
 
Entitlement to service connection for coccydynia is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the remaining issues on appeal.

During a September 2000 clinical evaluation of his spine, the Veteran indicated that he received treatment at Hermanos Melendez Hospital in Bayamón, Puerto Rico, immediately following his injury.  It also appears that the Veteran has received regular treatment for both his low back and his right elbow disorders at Dr. B.C.'s practice since December 1999, and has been under Dr. C.'s direct care since July 2005.  Records from Hermanos Melendez Hospital and Dr. C.'s practice have not been received.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1) (2012).

During a May 2001 hearing before a Decision Review Officer, the Veteran testified that he received treatment for his low back injury from 1975 to 1977 at the San Juan, Puerto Rico, VA Medical Center (VAMC).  There is no indication that the clinical notes of the Veteran's treatment at that VAMC have been obtained.  On remand, therefore, a search should be undertaken for any available records at the San Juan VAMC from 1975 to 1977.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In addition, the most recent records from the San Juan VAMC that are contained within the claims folder are dated March 2010.  Updated treatment records should be obtained upon remand.  Id.  

The Veteran underwent a VA examination of his spine in April 2003.  The examiner found that the Veteran did sustain an injury to his lumbar spine in July 1975, but concluded that his current low back disabilities were not related to that injury.  The examiner did not provide any supporting rationale for his finding.  

A September 2000 statement from Dr. J.J.R. diagnosed several disorders of the spine and musculature of the back.  His evaluation referenced both the 1975 back injury and an intervening injury to the Veteran's lumbosacral spine in January 1980.  Dr. R.'s opinion did not indicate which event to which the Veteran's current diagnoses are best attributed.  Additional treatment records from Dr. R.'s office indicate that he began treating the Veteran as a result of another injury to the lumbosacral spine in January 1999.  An April 2001 statement from Dr. R. reiterated the Veteran's diagnoses and course of treatment, but did not attribute any of the diagnosed low back disabilities to any particular trauma to the Veteran's spine. 

Dr. B.C.'s December 2005 and October 2010 opinions specifically relate the Veteran's current lumbar spine diagnoses to his 1975 service-related injury.  In addition, his October 2010 opinion diagnosed right elbow epicondylitis, panniculitis, and osteoarthritis, which he attributed to the initial injury to the Veteran's low back.  

However, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims for service connection for a low back disorder and a right elbow disorder.  The VA examiner provided no supporting rationale for his conclusion.  Further, the letters submitted by Dr. R. do not address with sufficient clarity the question of whether the Veteran has a chronic low back disability that is traceable to his 1975 injury.  Although Dr. C.'s opinions do relate the Veteran's low back disorders to his 1975 injury, Dr. C. did not have the opportunity to review the claims folder prior to rendering an opinion, and thus could not comment on the significance of the intervening injuries to the Veteran's spine in 1980 and 1999.  

In addition, a review of the Veteran's STRs from his period of active service from 1968 to 1970 reflects that he reported low back pain on a number of occasions during that period of service.  None of the health care professionals who have provided evidence in this matter have commented on whether the Veteran's current low back disabilities may, in fact, be traceable to that period of service.  Consequently, the Board finds that a new VA examination of the Veteran's spine is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's written authorization, contact the Hermanos Melendez Hospital and request that all records of any treatment that the Veteran may have received for his low back in 1975 be provided for inclusion in the claims folder.  Additionally, Dr. C.'s office should be contacted and requested to provide all available records of the Veteran's treatment at his practice since December 1999.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Contact the San Juan VAMC and request that all records of the Veteran's treatment at that facility from July 1975 to December 1977, and since March 2010, be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any low back and right elbow disorders that he may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any low back and/or right elbow disorder had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service.  In rendering this opinion, the examiner must address the intervening injuries to the Veteran's lumbar spine in 1980 and 1999, any lay assertions regarding in-service incurrence of a low back disorder and/or right elbow disorder (as documented in the STRs, as discussed herein), and any assertions with respect to a continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such as pain, swelling, or similar symptoms. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


